Exhibit 10.4
CORPORATE GUARANTY
Date: May 30, 2008
General Electric Capital Corporation
11175 Cicero Drive Suite 600
Alpharetta, GA 30022
     To induce you to enter into, purchase or otherwise acquire, now or at any
time hereafter, any promissory notes, security agreements, chattel mortgages,
pledge agreements, conditional sale contracts, lease agreements, and/or any
other documents or instruments evidencing, or relating to, any lease, loan,
extension of credit or other financial accommodation (collectively “Account
Documents” and each an “Account Document”) to PUMPCO, Inc, a corporation
organized and existing under the laws of the State of Texas (“Customer”), but
without in any way binding you to do so, the undersigned, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, does
hereby guarantee to you, your successors and assigns, the due regular and
punctual payment of any sum or sums of money which the Customer may owe to you
now or at any time hereafter, whether evidenced by an Account Document, on open
account or otherwise, and whether it represents principal, interest, rent, late
charges, indemnities, an original balance, an accelerated balance, liquidated
damages, a balance reduced by partial payment, a deficiency after sale or other
disposition of any leased equipment, collateral or security, or any other type
of sum of any kind whatsoever that the Customer may owe to you now or at any
time hereafter, and does hereby further guarantee to you, your successors and
assigns, the due, regular and punctual performance of any other duty or
obligation of any kind or character whatsoever that the Customer may owe to you
now or at any time hereafter (all such payment and performance obligations being
collectively referred to as “Obligations”). The undersigned does hereby further
guarantee to pay upon demand all losses, costs, reasonable attorneys’ fees and
expenses which may be suffered by you by reason of Customer’s default or default
of the undersigned. As used in this Guaranty, “you” shall mean General Electric
Capital Corporation and all its subsidiaries, parent entities, successors and
assigns.
     This Guaranty is a guaranty of prompt payment and performance (and not
merely a guaranty of collection). Nothing herein shall require you to first seek
or exhaust any remedy against the Customer, its successors and assigns, or any
other person obligated with respect to the Obligations, or to first foreclose,
exhaust or otherwise proceed against any leased equipment, collateral or
security which may be given in connection with the Obligations. It is agreed
that you may, upon any breach or default of the Customer, or at any time
thereafter, make demand upon the undersigned and receive payment and performance
of the Obligations, with or without notice or demand for payment or performance
by the Customer, its successors or assigns, or any other person. Suit may be
brought and maintained against the undersigned, at your election, without
joinder of the Customer or any other person as parties thereto. The obligations
of each signatory to the Guaranty, and each other guarantor of the Obligations,
shall be joint and several.
     The undersigned agrees that its obligations under this Guaranty shall be
primary, absolute, continuing and unconditional, irrespective of and unaffected
by any of the following actions or circumstances (regardless of any notice to or
consent of the undersigned) and the undersigned hereby affirmatively and
irrevocably waives as a defense to the payment or performance of its obligations
hereunder each and every one of the following defenses: (a) the genuineness,
validity, regularity and enforceability of the Account Documents or any other
document; (b) any extension, renewal, amendment, change, waiver or other
modification of the Account Documents or any other document; (c) the absence of,
or delay in, any action to enforce the Account Documents, this Guaranty or any
other document; (d) your failure or delay in obtaining any other guaranty of the
Obligations (including, without limitation, your failure to obtain the signature
of any other guarantor hereunder); (e) the release of, extension of time for
payment or performance by, or any other indulgence granted to the Customer or
any other person with respect to the Obligations by operation of law or
otherwise; (f) the existence, value, condition, loss, subordination or release
(with or without substitution) of, or failure to have title to or perfect and
maintain a security interest in, or the time, place and manner of any sale or
other disposition of any leased equipment, collateral or security given in
connection with the Obligations, or any other impairment (whether intentional or
negligent, by operation of law or otherwise) of the rights of the undersigned;
(g) the Customer’s voluntary or involuntary bankruptcy, assignment for the
benefit of creditors, reorganization, or similar proceedings affecting the
Customer or any of its assets; (h) any merger or consolidation of Customer, any
change in control of Customer or any sale of all or substantially all of the
assets of Customer; or (i) any other action or circumstances which might
otherwise constitute a legal or equitable discharge or defense of an obligor,
surety or guarantor.

 



--------------------------------------------------------------------------------



 



     This Guaranty, the Account Documents and the Obligations may be assigned by
you, without the consent of the undersigned. The undersigned agrees that if it
receives written notice of an assignment from you, the undersigned will pay all
amounts due hereunder to such assignee or as instructed by you. The undersigned
also agrees to confirm in writing receipt of the notice of assignment as may be
reasonably requested by assignee. The undersigned hereby waives and agrees not
to assert against any such assignee any of the defenses set forth in the
immediate preceding paragraph.
     This Guaranty may be terminated upon delivery to you (at your address shown
above) of a written termination notice from the undersigned. However, as to all
Obligations (whether matured, unmatured, absolute, contingent or otherwise)
incurred by the Customer prior to your receipt of such written termination
notice (and regardless of any subsequent amendment, extension or other
modification which may be made with respect to such Obligations), this Guaranty
shall nevertheless continue and remain undischarged until all such Obligations
are indefeasibly paid and performed in full.
     The undersigned agrees that this Guaranty shall remain in full force and
effect or be reinstated (as the case may be) if at any time payment or
performance of any of the Obligations (or any part thereof) is rescinded,
reduced or must otherwise be restored or returned by you, all as though such
payment or performance had not been made. If, by reason of any bankruptcy,
insolvency or similar laws affecting the rights of creditors, you shall be
prohibited from exercising any of your rights or remedies against the Customer
or any other person or against any property, then, as between you and the
undersigned, such prohibition shall be of no force and effect, and you shall
have the right to make demand upon, and receive payment from, the undersigned of
all amounts and other sums that would be due to you upon a default with respect
to the Obligations.
     Notice of acceptance of this Guaranty and of any default by the Customer or
any other person is hereby waived. Presentment, protest demand, and notice of
protest, demand and dishonor of any of the Obligations, and the exercise of
possessory, collection or other remedies for the Obligations, are hereby waived.
The undersigned warrants that it has adequate means to obtain from the Customer
on a continuing basis financial data and other information regarding the
Customer and is not relying upon you to provide any such data or other
information. Without limiting the foregoing, notice of adverse change in the
Customer’s financial condition or of any other fact which might materially
increase the risk of the undersigned is also waived. All settlements,
compromises, accounts stated and agreed balances made in good faith between the
Customer, its successors or assigns, and you shall be binding upon and shall not
affect the liability of the undersigned.
     Payment of all amounts now or hereafter owed to the undersigned by the
Customer or any other obligor for any of the Obligations is hereby subordinated
in right of payment to the indefeasible payment in full to you of all
Obligations and is hereby assigned to you as a security therefor. The
undersigned hereby irrevocably and unconditionally waives and relinquishes all
statutory, contractual, common law, equitable and all other claims against the
Customer, any other obligor for any of the Obligations, any collateral therefor,
or any other assets of the Customer or any such other obligor, for subrogation,
reimbursement, exoneration, contribution, indemnification, setoff or other
recourse in respect of sums paid or payable to you by the undersigned hereunder,
and the undersigned hereby further irrevocably and unconditionally waives and
relinquishes any and all other benefits which it might otherwise directly or
indirectly receive or be entitled to receive by reason of any amounts paid by,
or collected or due from, it, the Customer or any other obligor for any of the
Obligations, or realized from any of their respective assets.
     THE UNDERSIGNED HEREBY UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR
INDIRECTLY, THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, ANY OF THE RELATED
DOCUMENTS, ANY DEALINGS BETWEEN US RELATING TO THE SUBJECT MATTER HEREOF OR
THEREOF, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN US. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS).
THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR
IN WRITING, AND SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, OR ANY
RELATED DOCUMENTS. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
     As used in this Guaranty, the word “person” shall include any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, limited liability company, unincorporated organization, or any government
or any political subdivision thereof.
     This Guaranty is intended by the parties as a final expression of the
guaranty of the undersigned and is also intended as a complete and exclusive
statement of the terms thereof. No course of dealing, course of performance or
trade usage, nor any paid evidence of any kind, shall be used to supplement or
modify any of the terms hereof. Nor are there any conditions to the full
effectiveness of this Guaranty. This Guaranty and each of its provisions may
only be waived, modified, varied, released, terminated or surrendered, in whole
or in part, by a duly authorized written instrument signed by you. No failure by
you to exercise your rights hereunder shall give rise to any estoppel against
you, or excuse the undersigned from

 



--------------------------------------------------------------------------------



 



performing hereunder. Your waiver of any right to demand performance hereunder
shall not be a waiver of any subsequent or other right to demand performance
hereunder.
     This Guaranty shall be governed by, or construed in accordance with, the
laws of the State of Connecticut. This Guaranty shall bind the undersigned’s
successors and assigns and the benefits thereof shall extend to and include your
successors and assigns. The undersigned will deliver to you its complete
financial statements, certified by a recognized firm of certified public
accountants, within one hundred and twenty (120) days of the close of each
fiscal year of the undersigned. If you request, the undersigned will deliver to
you copies of its quarterly financial reports certified by its chief financial
officer, within ninety (90) days after the close of each fiscal quarter of the
undersigned and copies of its most current tax returns. The undersigned will
deliver to you copies of all Forms 10-K and 10-Q, if any, within 30 days after
the dates on which they are filed with the Securities and Exchange Commission.
In addition, in the eventof defaulthereunder, you may at any time inspect
undersigned’s records. The undersigned represents, warrants and covenants that
all financial statements delivered to you in connection with this Guaranty have
been (and will be) prepared in accordance with generally accepted accounting
principles, and since the date of the most recent financial statements or other
financial information delivered to you, there has been no material adverse
change in the undersigned’s financial condition.
     The undersigned hereby represents and warrants to you as of the date hereof
that (i) the undersigned’s execution, delivery and performance hereof does not
and will not violate any judgment, order or law applicable to the undersigned,
or constitute a breach of or default under any indenture, mortgage, deed of
trust, or other agreement entered into by the undersigned with the undersigned’s
creditors or any other party other than (A) those that would not have a material
adverse effect in the property, assets, business, operations or financial
conditions of the undersigned, or materially impair the right or ability of the
undersigned to carry on its operations substantially as now conducted or
anticipated to be conducted in the future, and (B) those that have been, or will
be prior to the Closing Date, obtained or made; (ii) no approval, consent or
withholding of objections is required from any governmental authority or any
other entity with respect to the execution, delivery and performance by the
undersigned of this Guaranty; (iii) this Guaranty constitutes a valid, legal and
binding obligation of the undersigned, enforceable in accordance with its terms;
(iv) there are no proceedings presently pending or, to the best of the
undersigned’s knowledge, having made reasonable inquiry, threatened against the
undersigned which will materially impair its ability to perform under this
Guaranty; (v) since the date of the undersigned’s most recent financial
statement, there has been no material adverse change in the financial condition
of the undersigned; and (vi) the undersigned is and will remain in (A) material
compliance with all laws and regulations solely to the extent applicable to it
and (B) in full compliance (solely to the extent applicable to it) with all laws
and regulations requiring that it neither is nor shall be (Y) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (Z) a person designated under Section l(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders.
     If any provisions of this Guaranty are in conflict with any applicable
statute, rule or law, then such provisions shall be deemed null and void to the
extent that they may conflict therewith, but without invalidating any other
provisions hereof.
     THE UNDERSIGNED IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE OF CONNECTICUT TO HEAR AND
DETERMINE ANY SUIT, ACTION OR PROCEEDING AND TO SETTLE ANY DISPUTES, WHICH MAY
ARISE OUT OF OR IN CONNECTION HEREWITH AND WITH THE ACCOUNT DOCUMENTS
(COLLECTIVELY, THE “PROCEEDINGS”), AND THE UNDERSIGNED FURTHER IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO REMOVE ANY SUCH PROCEEDINGS FROM ANY SUCH COURT
(EVEN IF REMOVAL IS SOUGHT TO ANOTHER OF THE ABOVE-NAMED COURTS). THE
UNDERSIGNED IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MIGHT NOW OR HEREAFTER
HAVE TO THE ABOVE-NAMED COURTS BEING NOMINATED AS THE EXCLUSIVE FORUM TO HEAR
AND DETERMINE ANY SUCH PROCEEDINGS AND AGREES NOT TO CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON
WHATSOEVER, THAT IT OR ITS PROPERTY IS IMMUNE FROM LEGAL PROCESS FOR ANY REASON
WHATSOEVER, THAT ANY SUCH COURT IS NOT A CONVENIENT OR APPROPRIATE FORUM IN EACH
CASE WHETHER ON THE GROUNDS OF VENUE OR FORUM NON-CONVENIENS OR OTHERWISE. THE
UNDERSIGNED ACKNOWLEDGES THAT BRINGING ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY COURT OTHER THAN THE COURTS SET FORTH ABOVE WILL CAUSE IRREPARABLE HARM TO
YOU WHICH COULD NOT ADEQUATELY BE COMPENSATED BY MONETARY DAMAGES, AND, AS SUCH,
THE UNDERSIGNED AGREES THAT, IN ADDITION TO ANY OF THE REMEDIES TO WHICH YOU MAY
BE ENTITLED AT LAW OR IN EQUITY, YOU WILL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS (WITHOUT THE POSTING OF ANY BOND AND WITHOUT PROOF OF ACTUAL
DAMAGES) TO ENJOIN THE PROSECUTION OF ANY SUCH PROCEEDINGS IN ANY OTHER COURT.
Notwithstanding the foregoing, you and the undersigned shall have the right to
apply to a court of competent jurisdiction in the United States of America or
abroad for equitable relief as is necessary to preserve, protect and enforce its
respective rights under this Guaranty and the Account Documents, including, but
not limited to orders of attachment or injunction necessary to maintain the
status quo pending litigation or to enforce

 



--------------------------------------------------------------------------------



 



judgments against the undersigned, the Customer or the collateral pledged to you
pursuant to any Account Document or to gain possession of such collateral.
     Each person signing this Guaranty on behalf of the undersigned company
warrants that (i) it is to the benefit of the undersigned company to execute
this Guaranty, (ii) the benefit to be received by the undersigned company from
this Guaranty is reasonably worth the obligations thereby guaranteed, and
(iii) he/she/it has authority to sign on behalf of such undersigned and by so
signing, to bind said company hereunder.
     IN WITNESS WHEREOF, this Guaranty is executed the day and year above
written.

            MasTec, Inc.
      By:   /s/ C. R. Campbell         (Signature)      Title:     Executive
Vice President and CFO
(Officer’s Title)     Federal Tax ID: 65-0829355     

                ATTEST:  /s/ Alberto de Cardenas         Alberto de Cardenas   
  Secretary/Assistant Secretary         

 